Citation Nr: 1523433	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-14 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for recurring cysts behind ears and neck as a result of exposure to herbicides.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy as a result of exposure to herbicides and/or Mustard Gas.

3.  Entitlement to service connection for right upper and bilateral lower extremity peripheral neuropathy as a result of exposure to herbicides and/or Mustard Gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  The RO in Cleveland, Ohio currently has jurisdiction of this case.

In an April 2012 rating decision, a Decision Review Officer granted service connection for a psychiatric disorder.  This award represents a complete grant of the benefits sought with respect to the Veteran's psychiatric claim.


FINDING OF FACT

In April 2015, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran seeking service connection for recurring cysts behind ears and neck as a result of exposure to herbicides are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran seeking service connection for left upper extremity peripheral neuropathy as a result of exposure to herbicides and/or Mustard Gas are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran seeking service connection for right upper and bilateral lower extremity peripheral neuropathy as a result of exposure to herbicides and/or Mustard Gas are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

As indicated above, the Veteran perfected an appeal from an April 2010 decision that, as relevant, denied service connection for recurring cysts behind the ear and neck, left upper extremity peripheral neuropathy, and right upper and bilateral lower extremity peripheral neuropathy.  

Per the Veteran's request, he was scheduled for a videoconference hearing to be conducted in May 2015.  Upon receiving notice of this scheduled hearing, the Veteran responded by returning the enclosed form.  Notably, on that form, rather than indicating whether or not he still wished to attend the scheduled hearing, he instead checked the box indicating that he wished to withdraw his appeal.  This form was signed by the Veteran and received via facsimile at the VA Evidence Intake Center in Georgia in April 2015.  

Once the Board received the Veteran's statement withdrawing his appeal, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issues on appeal and they are therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2014).
ORDER

The appeal seeking service connection for recurring cysts behind ears and neck as a result of exposure to herbicides is dismissed.

The appeal seeking service connection for left upper extremity peripheral neuropathy as a result of exposure to herbicides and/or Mustard Gas is dismissed.

The appeal seeking service connection for right upper and bilateral lower extremity peripheral neuropathy as a result of exposure to herbicides and/or Mustard Gas is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


